IN THE SUPREME COURT OF NORTH CAROLINA
                                   No. 385PA15

                             Filed 23 September 2016

STATE OF NORTH CAROLINA

             v.
ARCHIMEDE NGADIENE NKIAM



      On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

of the Court of Appeals, ___ N.C. App. ___, 778 S.E.2d 863 (2015), reversing and

remanding an order denying defendant’s motion for appropriate relief entered on 26

November 2013 by Judge Donald W. Stephens in Superior Court, Wake County.

Heard in the Supreme Court on 29 August 2016.


      Roy Cooper, Attorney General, by Joseph L. Hyde, Assistant Attorney General,
      for the State-appellant.

      Hale Blau & Saad, by Daniel M. Blau and Robert H. Hale, Jr., for defendant-
      appellee.

      PER CURIAM.

      DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.

      Justice ERVIN did not participate in the consideration or decision of this case.